
	

114 HR 2165 IH: To amend the Internal Revenue Code of 1986 to extend for one year the above-the-line deduction for qualified tuition and related expenses. 
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2165
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for one year the above-the-line deduction 
for qualified tuition and related expenses.

	
	
		1.EXTENSION OF ABOVE-THE-LINE DEDUCTION FOR QUALIFIED TUITION AND RELATED EXPENSES
 (a)In GeneralSubsection (e) of section 222 of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2015. (b)Effective DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
